department of the treasury internal_revenue_service washington d c date cc intl br6 tl-n-1826-97 wli uilc number release date internal_revenue_service national_office field_service_advice memorandum for from manhattan district_counsel cc ner man attn tyrone j montague steven a musher chief cc intl branch subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend country a x y date date date date year year year year d e f g h j k q r s t u v w issue whether pursuant to sec_1_482-2 the commissioner may allocate interest_income to x with respect to x's advances to y in order to reflect an arm's length transaction when x asserts upon examination that its treatment of the advances as debt was a mistake and that the advances were equity conclusion the commissioner pursuant to sec_1_482-2 proposes to allocate interest_income to x with respect to x's advances to y in order to reflect an arm's length transaction x’s assertion upon examination that its treatment of the advances as debt on its tax returns and financial statements was a mistake and that the advances were equity subjects x to a heightened standard of proof under the rule_of law enunciated in 417_us_134 and its progeny in order for x to sustain its position x must come forth with sufficient evidence to satisfy the heightened standard of proof by demonstrating that x and y consistently respected and reported the advances as equity and that the other facts and circumstances justify treating the advances as equity based on the facts presented by x to date we are unable to reach a conclusion about whether x has met its heightened standard of proof to establish that the advances should be treated as equity and not debt facts x is a domestic company incorporated on date and has a wholly-owned foreign_subsidiary y in country a one of y’s business activities is to act as a conduit for transferring funds received from x and distributing those funds to sister companies that are either directly or indirectly owned by x in country a on date x made a public stock offering of w dollars and a public bond offering of senior deferred coupon notes the notes maturing on date with a principal_amount of s dollars pincite in year sec_1 and x realized t and u dollars respectively as interest_expense related to the original_issue_discount a deduction for this interest_expense will not be recognized until the calendar_year the notes were also subordinated to all existing and future debts of x for the calendar_year at issue year x made numerous interest-free advances to y totaling approximately v dollars these advances were later transferred by y to its five sister corporations e f g h and j that were organized under the laws of country a sister corporations f and g are the only entities that are recognized as corporations for country a purposes and as partnerships for u s purposes y had no direct ownership interests in any of these sister corporations for u s tax purposes x reported these advances as intercompany receivables from y in its form_1120 consistent with this reporting x also reported in form_5471 information_return of u s persons with respect to certain foreign_corporations that y had intercompany payables to x for those advances as for x’s financial statements it also characterized the advances as loans to y y’s tax and financial statement reporting also recognized the advances as intercompany payables to x with corresponding receivables from y’s sister companies thus y took a position consistent with x’s u s tax reporting under form_5471 for year the intercompany report of advance transactions reflected numerous cash advances from y to sister corporations e g and h and cash payments from those sister corporations back to y x claims that the cash transfers to y from e g and h constituted a return_of_capital the financial statements of e f g h and j also reflected intercompany payables to y with respect to the advances they received for instance during year y advanced r dollars to sister entity g a partnership for u s tax purposes which at that time was owned by the following partners x owned d a wholly- owned domestic subsidiary of x owned and an unrelated entity owned x argues that the advance of r dollars represented capital_contribution in g and that y acted as x’s agent for purposes of disbursing x’s funds to g and the other sister corporations neither g’s form_1065 u s partnership return of income nor schedules k-1 item j-analysis of partners’ capital accounts reflected the subject advances as capital contributions by x or any other partners instead the partnership return disclosed an ending liability balance of q dollars on december year that ending liability balance included the r dollars that were advanced by y during year on date x sold its partnership_interest in g to another wholly-owned domestic subsidiary k neither the form_1065 nor its attachments disclosed x’s basis in g at time of sale or the amount_realized therefrom the intercompany report of advance transactions between y and g showed that after x sold its interest in g y continued to advance funds to g on behalf of x during the examination when the service proposed to allocate interest_income to x pursuant to sec_482 x represented that it made a mistake in classifying the advances to y as debt when filing its u s income_tax return x stated that the advances do not constitute debt because there is no stated rate of interest no maturity_date no written_agreement containing standard debt provisions eg acceleration or default clause or sinking_fund requirement and that no independent lender would have made comparable loans to y under these terms and circumstances x further explained that y was required to classify the advances as debt for country a’s book purposes because country a’s generally_accepted_accounting_principles only permitted advances to be classified as capital if y complied with country a’s legal formalities relating to the issuance of capital shares x maintained that since y did not legally formalize any issuance of capital shares the subject advances could not be treated as capital and thus had to be reflected as debt in the financial statements as for country a’s tax purposes y treated the advances as non-interest bearing debt law and analysis the commissioner’s proposed interest adjustment under sec_482 is predicated on treating the advances made by x to y as debt sec_482 allows the commissioner to distribute income or deductions between or among commonly controlled taxpayers as may be necessary in order to prevent distortion_of_income and expenses and to clearly reflect the true tax_liability of the taxpayers see 453_f2d_1144 2nd cir cert_denied 407_us_934 an allocation to reflect an arm’s length rate of interest may be made under sec_482 with respect to bona_fide indebtedness between controlled taxpayers sec_1_482-2 interest on bona_fide indebtedness provides in pertinent part i in general where one member of a group of controlled entities makes a loan or advance directly or indirectly to or otherwise becomes a creditor of another member of such group and either charges no interest or charges interest at a rate which is not equal to an arm’s length rate of interest as defined in paragraph a of this section with respect to such loan or advance the district_director may make appropriate allocations to reflect an arm’s length rate of interest for_the_use_of such loan or advance ii application of paragraph a of this section- a interest on bona_fide indebtedness paragraph a of this section applies only to determine the appropriateness of the rate of interest charged on the principal_amount of a bona_fide indebtedness between members of a group of controlled entities including- loans or advances of money or other consideration whether or not evidenced by a written instrument and indebtedness arising in the ordinary course of business from sales leases or in rendition of services by or between members of the group or any other similar extension of credit b alleged indebtedness this paragraph a does not apply to so much of an alleged indebtedness which is not in fact a bona_fide indebtedness for example paragraph a of this section does not apply to payments with respect to all or a portion of such alleged indebtedness where in fact all or a portion of an alleged indebtedness is a contribution_to_capital of a corporation or a distribution by a corporation with respect to its shares payments made with respect to alleged indebtedness including alleged stated_interest thereon shall be treated according to their substance see sec_1_482-2 sec_1_482-2 coordination with interest adjustments required under certain other code sections provides the order in which different provisions of the code shall be applied in determining the interest adjustment under sec_482 subdivision i of this regulation states first the substance of the transaction shall be determined for this purpose all the relevant facts and circumstances shall be considered and any law or rule_of law assignment_of_income step transaction etc may apply sec_1_482-2 examples provides that the principles of sec_1_482-2 may be illustrated by inter alia example an individual a transfers dollar_figure to a corporation controlled by a in exchange for the corporation’s note which bears adequate_stated_interest the district_director recharacterizes the transaction as a contribution to the capital of the corporation in exchange for preferred_stock under paragraph a i of this section sec_1_482-2 does not apply to the transaction because there is no bona_fide indebtedness in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 thus the commissioner has been allowed to discount the form of a transaction and determine the tax consequences based on its substance see gregory v helvering 641_f2d_376 5th cir cert_denied 454_us_868 laidlaw transportation inc v commissioner tcmemo_1998_232 this substance over form approach provided to the commissioner constitutes a rule_of law within the meaning of sec_1_482-2 as exemplified by the district director’s recharacterization of a note as a contribution_to_capital set forth in example supra the supreme court has also long recognized the rule_of law that a taxpayer although free to structure his transaction as he chooses once having done so must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted taxpayers have less freedom than the commissioner to ignore the transactional form that they have adopted and are ordinarily bound by the tax consequences that flow therefrom 87_tc_1417 see also nestle holdings inc v commissioner 152_f3d_83 2d cir spector v commissioner f 2d pincite 108_tc_590 99_tc_561 little v commissioner tcmemo_1993_281 65_tcm_3025 aff’d 106_f3d_1445 9th cir this rule_of law which limits a taxpayer’s ability to disavow the form of its chosen transaction seeks to avoid the uncertainty that would result from allowing the taxability of a transaction to depend on whether an alternative form exists under which more favorable tax consequences would result national alfalfa u s pincite 284_f2d_322 2nd cir the case law recognizes that taxpayers are advantaged by having both the power to structure transactions in any form they choose and the access to the facts that reflect the underlying substance in contrast the commissioner is disadvantaged because he does not have direct access to the facts underlying a particular transaction consequently the commissioner must be allowed to rely on representations made by taxpayers in their returns and must be allowed to evaluate the resulting tax consequences based on such disclosures this reliance is particularly appropriate in the context of a cross border transaction such as the present case where documents information and witnesses are not readily available to the commissioner the commissioner is justified in determining the tax effect of transactions on the basis in which the taxpayers have molded them television industries inc v commissioner f 2d pincite see also fnma v commissioner 90_tc_405 aff'd 896_f2d_580 d c cir cert_denied 499_us_974 to freely allow taxpayers to argue for alternative_tax treatment of a transaction upon the examination of the returns would be tantamount to administering the tax laws based on a policy that tax consequences flow from the transaction taxpayers have chosen or from any other form of transaction they might have chosen whichever is more favorable 103_tc_481 quoting television industries inc v commissioner f 2d pincite aff’d 70_f3d_142 d c cir for this reason the courts have generally subjected taxpayers to a heightened standard of proof before they are permitted to contradict the form and have the transaction taxed in accordance with substance spector v commissioner f 2d pincite estate of durkin v commissioner t c pincite fnma v commissioner t c pincite illinois power v commissioner t c pincite little v commissioner t c m pincite the courts have articulated this heightened standard of proof differently see spector v commissioner f 2d pincite for example in 378_f2d_771 3rd cir cert_denied 389_us_858 the court held that where taxpayers executed a contract containing specific terms conditions and allocations they may not alter or avoid the tax consequences of that agreement in the absence of fraud duress or undue influence in contrast the court in 598_f2d_464 5th cir determined that before a taxpayer may alter or avoid the tax consequences of a contractual arrangement the taxpayer must come forth with strong_proof that the agreement lacked economic reality the tax_court has adopted the strong_proof standard and has refused to apply danielson outside the circuits that recognize it see eg 102_tc_406 87_tc_1046 the strong_proof rule as applied by the tax_court requires a showing of somewhat more than a preponderance_of_the_evidence and somewhat less than danielson illinois power co v commissioner t c pincite n the burden upon the taxpayer is far heavier when his tax reporting positions and other actions did not consistently reflect the substance which he later only certain courts have adopted the danielson_rule see eg 35_f3d_1570 fed cir 746_f2d_319 6th cir 730_f2d_718 11th cir cert_denied 469_us_882 spector v commissioner supra argues should control the form miller v commissioner t c m pincite citing illinois power co v commissioner t c pincite the tax_court in estate of durkin v commissioner t c pincite held that under either a strong_proof or danielson standard the taxpayers could not disavow their chosen form where taxpayers were seeking to disavow their own tax_return treatment of the transaction the taxpayers’ reporting position and other actions did not show an honest and consistent respect for the substance of the transaction the taxpayers were unilaterally attempting to have the transaction treated differently after it had been challenged and the taxpayers would have been unjustly enriched if he were permitted to belatedly alter the transaction after well-informed negotiations were held with the other party to the transaction the taxpayers in durkin did not prevail in establishing that the transaction in substance was different from that which was initially reported in the tax_return as a purchase of coal properties from their corporation at a price below fair_market_value upon examination of the returns the commissioner determined that the taxpayers received a constructive_dividend for the difference between the price paid and fair_market_value of the property after their returns were challenged by the commissioner the taxpayers argued that their purchase of coal properties were in substance part of one integrated transaction in which they disposed of their stock ownership to another shareholder and thus the transaction should be taxed as a redemption based on the four factors discussed above the tax_court determined that the taxpayers did not carry their heightened burden to show a substance that is different than their reporting position furthermore the taxpayers would have been unjustly enriched if they were permitted to avoid the tax consequences of a constructive_dividend in the recent opinion of 111_tc_105 the tax_court denied the taxpayer’s attempt to have a transaction taxed in accordance with its substance after it was initially reported on the return as a sale and lease- back of real_property the taxpayer argued that there had been no sale and that the entire transaction in substance was merely a financing_arrangement after considering various approaches the tax_court concluded that the taxpayers cannot elect a specific course of action and then when finding himself in an adverse situation extricate himself by applying the age-old theory of substance over form norwest corp v commissioner t c pincite a taxpayer’s ability to ignore the transactional form that he has adopted is further curtailed if he attempts to abandon his tax_return treatment of a transaction w hen a taxpayer seeks to disavow his own tax_return treatment by asserting the priority of substance only after the commissioner raises questions with respect thereto this court need not entertain the taxpayer’s assertion of the priority of substance id pincite most notably for purposes of the present case taxpayers have been held to their characterization of transactions as debt despite their attempts to invoke traditional debt versus equity or other substance considerations see taiyo hawaii ltd v commissioner t c pincite debt versus equity city of new york v commissioner t c pincite debt versus partial debt partial grant litchfield v commissioner tcmemo_1994_585 68_tcm_1291 aff'd in an unpublished order ustc big_number 10th cir debt versus equity miller v commissioner t c m pincite debt versus equity for instance in taiyo hawaii v commissioner the u s taxpayer received advances from its foreign parent that were not evidenced by a promissory note had no fixed maturity_date or stated rate of interest and were unsecured in the financial statements and tax returns the taxpayer respected the advances as intercompany loans further at the instruction of the parent the taxpayer accrued interest_expense on the advances and deducted said interest on its tax returns upon examination the commissioner determined that the taxpayer was liable for excess_interest tax under sec_884 to avoid this tax the taxpayer attempted to disavow its characterization of the advances as debt and argued that notwithstanding the labels originally attached to the advances they were in substance capital contributions id pincite in support of its argument the taxpayer cited a past line of cases where tax_court previously resolved debt versus equity disputes by applying the traditional debt versus equity considerations the tax_court in holding for the commissioner that the advances were debt found that it was unnecessary under the facts of the case to engage in a traditional debt versus equity analysis and relegated the cases relied upon by the taxpayer to a footnote t c pincite n and instead working from the fundamental rule_of law enunciated in national alfalfa that a taxpayer must accept the tax consequences of its choice of transaction the tax_court noted that taxpayers have been permitted to assert substance over form where their tax reporting and other actions have shown an honest and consistent respect for the substance id pincite citing fnma v commissioner t c pincite and illinois power co v commissioner t c pincite taiyo hawaii 85_tc_1005 63_tc_790 30_tc_1273 lds inc v commissioner tcmemo_1986_293 51_tcm_1433 inductotherm industries inc v commissioner tcmemo_1984_281 48_tcm_167 aff’d without published opinion 770_f2d_1071 3rd cir however failed to demonstrate an honest and consistent respect for what it contended after the fact was the substance of the transaction relying on cases such as estate of durkin v commissioner and 264_f2d_305 2d cir aff’g 29_tc_129 the tax_court stated petitioner has for all purposes treated the advances as loans and was instructed by its parent_corporation to accrue interest under those circumstances we reject petitioner's approach of testing its own choice of form with traditional debt versus equity considerations such as the absence of a fixed payment schedule maturity dates enforcement or formal debt instruments we are likewise unpersuaded by petitioner's accountant's after-the-fact testimony that in retrospect he should have considered the advances as equity and reported them as such on petitioner's tax returns petitioner’s approach does not show that the substance of the advances was not loans it merely illustrates that the parties to the transactions did not follow all the formalities that might be considered probative that the advances were debt rather than equity in that regard petitioner has not shown that the form of the transaction did not comport with its substance accordingly we hold that petitioner has not carried its burden of showing that the substance of the transaction was different from its form t c pincite citations and footnote omitted further the tax_court adopted a heightened standard of proof when a taxpayer attempted to avoid the commissioner’s interest allocation pursuant to sec_482 based on the argument of substance over form cayuga service inc v commissioner tcmemo_1975_4 34_tcm_18 in response to the taxpayer’s urging that the court disregard the form of intercompany advances as loans and find that the advances were investments the court stated i f a taxpayer asserts that the substance is different than the form he used he must furnish strong_proof that the substance was other than the form indicates citing inter alia ullman v commissioner the court found that petitioner has failed to meet is burden of persuading us that the advances were in fact investments and not loans t c m cch pincite the court decided cayuga service based on then existing sec_1 a t d date and the decision is consistent with longstanding principles that the commissioner is allowed to determine the tax consequences of a transaction based on its substance while imposing a heightened standard of proof on taxpayers that argue for a substance different than the form these principles are set forth in sec_1_482-2 t d date and unlike the regulations are confirmed in sec_1_482-2 which provides that the substance of the transaction shall be determined and that all the relevant facts and circumstances shall be considered and any law or rule_of law assignment_of_income step transaction etc may apply although there exist a past line of cases in which some courts were willing to adjudicate debt versus equity disputes raised by taxpayers without expressly subjecting the taxpayers to a heightened standard of proof for determining the substance the court in taiyo hawaii v commissioner as mentioned above was unpersuaded as to the relevance of these cases and found them unworthy of comment in light of national alfalfa and its progeny t c pincite n and further were another court to be persuaded otherwise these cases are factually or legally distinguishable from the present case for instance in 85_tc_1005 the commissioner sought to allocate interest pursuant to sec_482 with respect to transfers of funds between related parties that were treated by the taxpayer as loans on its books and financial statements substantial dividends declared for two years reduced the balance of the transferred amounts id pincite the commissioner relied upon then existing sec_1_482-2 t d date for authority to allocate the interest the taxpayer in turn argued that the transfers were corporate_distributions and relied upon then existing sec_1_482-2 which stated that the subparagraph relied upon by the commissioner does not apply to alleged indebtedness which was in fact a contribution of capital or a distribution by a corporation with respect to its shares both parties argued numerous cases to support their respective characterizations of the funds transferred as loans or corporate_distributions the tax_court held that the transferred funds were not loans placing emphasis on the fact that the transferred funds which appeared only as accounting entries were treated as satisfying the obligation of tobin construction to pay the dividends declared id pincite1 before conducting its analysis of whether the transfers were loans or distributions the tax_court in j a tobin construction co noted the principle that a taxpayer is generally not allowed to argue that the substance of a transaction was other than the form he chose citing in re steen v united_states 509_f2d_1398 n 9th cir however the court did not subject the taxpayer to a heightened standard of proof in this case for several reasons first the court noted that the regulation relied upon by respondent placed no express restriction on a taxpayer’s as distinguished from respondent’s ability to challenge the bona_fide nature of the loan and nothing in the regulation suggests that only respondent can make that argument second respondent did not argue that the taxpayer as a matter of law is held to the form of the transaction and finally the court found that under the circumstances both the form and substance were in dispute and after considering all the facts the advances were dividends in form and substance id pincite3 640_f2d_1296 cl_ct is similarly distinguishable in sum j a tobin construction co is distinguishable from the present case because the taxpayer did not disavow its initial tax_return position and the commissioner did not argue that the taxpayer was held to the form of the transaction as a matter of law whatever doubt the court may have had about the commissioner’s ability to invoke the rule_of law enunciated by national alfalfa and progeny within the purview of an interest allocation under sec_482 had the commissioner so chosen would now be alleviated by the language of the present regulation which makes clear that the commissioner may determine the substance of the transaction and that for this purpose all the relevant facts and circumstances shall be considered and any law or rule_of law may apply the tax_court was also willing to consider the debt versus equity issue in georgia- pacific corp based on the substance of the transaction due to the exceptional circumstances involved in that case the taxpayer in georgia-pacific acquired the assets of colortype co which included a related_party receivable for advances made by colortype to its subsidiary the commissioner argued that since the taxpayer was colortype’s transferee the taxpayer was bound by the form in which colortype characterized the advances prior to the acquisition colortype executed a note agreement containing stated_interest and maturity_date both colortype and its subsidiary accrued interest_income and corresponding expense on their financial statements and tax returns the taxpayer argued that since its acquisition of colortype there had been a change in the economic circumstances of the business and the related_party advances made by colortype had been transformed into equity the court opined that w hile a taxpayer must in other contexts normally accept the tax consequences of the way in which he deliberately chose to cast his transaction advances of the type here involved must be characterized in terms of economic reality for the year at issue changing circumstances as time passes may alter the original character of an advance and transform it into equity therefore the taxpayer was not bound by the form in which it cast this transaction id pincite the georgia-pacific opinion is distinguishable in that there the transaction was created by the taxpayer’s predecessor as such the decision does not support the proposition that when faced with a taxpayer seeking to disavow its form and argue debt versus equity considerations a court would feel compelled to take a different tack than that in taiyo hawaii in 30_tc_1273 the commissioner determined that the taxpayer had forgiveness of indebtedness income but the tax_court found that the advances in questions were contributions to capital the commissioner did not argue that the heightened standard of proof should apply and the case predated the supreme court’s opinion in national alfalfa as for the decision in lds inc v commissioner 51_tcm_1433 although the court analyzed the substance of the transaction by applying the traditional debt-equity factors it determined that the taxpayer proved the substance by proffering strong_proof that all factors taken collectively weighed in favor of equity and in inductotherm industries inc v commissioner t c m pincite the court allowed advances to be characterized as equity but the commissioner did not argue that the heightened standard of proof applies when a taxpayer argues for substance different from its reporting position with respect to the present case x should be subject_to the heightened standard of proof when it attempts to argue substance by rebutting its prior financial statement and tax reporting positions regarding the treatment of its advances that were originally reported as debt under these circumstances x must demonstrate that x y and the sister corporations e f g h and j recognized and respected the advances as capital contributions and that y allegedly acted as x’s agent for this particular purpose x’s reporting position and other actions do not show an honest and consistent respect for what it now claims to be in substance equity contributions x’s argument does not appear to comport with the contemporaneous events underlying the transfer of funds as depicted by the intercompany report of advance transactions the report shows that during year y advanced significant amounts to g arguably as equity contributions by x however y continued to make such advances even after x sold its partnership_interest in g to a wholly-owned subsidiary k on date in light of the lack of ownership_interest by x there is no basis for asserting that the advances made after date constituted equity contributions further the advances made by y and the repayments by g to y did not appear to affect x’s ownership_interest in g in general when a partner contributes additional equity the transaction should increase the partner’s ownership_interest in the partnership particularly when the other partners are not making pro_rata equity contributions for purposes of maintaining their respective partnership interests conversely if the partnership makes payments as a return of equity with respect to a specific partner then that partner’s ownership_interest should be accordingly decreased given that the other partners did not receive a pro_rata distribution from the partnership g’s partnership return and schedule_k-1 did not respect the advances made by y as increases to x’s partnership capital or the repayments by g to y as decreases to x’s interest the return and schedule_k-1 never reflected any portion of the advances through x’s capital accounts but rather the entire advance was recognized as a loan payable to y at the end of year based on these facts it is evident that x y and g did not respect the advances as capital contributions reporting the advances as loans in the financial statements and forms and is probative of an intent that the advances were debt rather than equity x’s inconsistent conduct also shows that it is unilaterally recharacterizing the outbound aspect of the advances as equity for u s tax treatment while maintaining y’s corresponding treatment of the same advances as non-interest bearing debt for country a’s tax purposes in situations involving parent subsidiary advances it is reasonable to expect that the transaction would be accorded harmonious treatment by both parties the conflicting classification of the advances further show that both parties do not uniformly respect the advances for their alleged substance the fact that y treated the advances as debt in order to comply with country x rules related to the issuance of capital shares does not provide a sufficient foundation for permitting x to disavow its form in order to avoid u s tax consequences see 87_tc_178 thus we believe it would be difficult for x to persuade a court that in substance the advances are capital contributions when in fact the parties themselves did not consistently respect the character of the advances in considering whether x can produce sufficient evidence to demonstrate that x and y consistently respected and reported the advances as equity and that the other facts and circumstances justify treating the advances as equity we note that no single uniform approach has been adopted by the courts in analyzing the debt versus equity factors the tax_court looks to whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship nestle holdings inc v commissioner t c m pincite quoting litton business systems inc v commissioner t c pincite courts generally look to the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments eg whether there is anticipated cash_flow to cover payments the right to enforce payment increased participation in management as the result of the advance subordination intent of the parties thinness of capital structure in relation to debt identity of interest between creditor and stockholder the source of interest payments eg whether from earnings ability of corporation to obtain credit from outside sources use of funds for capital assets or risk involved in making the advances and failure of debtor to repay see laidlaw transportation inc v commissioner tcmemo_1998_232 nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 512_fsupp_1178 s d n y further factual development would be required to determine whether the advances constitute debt or equity there is of course evidence that x’s intent was to create debt in the u s and in country a although x y and the sister corporations did not execute a formal written_agreement containing certain indicia of debt eg stated rate of interest maturity_date and default or acceleration clauses the lack of such terms do not conclusively show that the advances in substance were capital contributions the determination of debt or equity is not strictly based on those factors alone for instance consideration must be given to whether an independent creditor would agree to lend to y or its sister corporations under the same conditions as provided by x in its advances see 308_f2d_39 2nd cir independent creditor test based on comparability to the general standards of the financial community not on actual availability of outside credit under an objective test of economic reality it is useful to compare the form which a similar transaction would have taken had it been between the corporation and an outside lender 398_f2d_694 3rd cir further it should also be considered whether there is any reasonable expectation of repayment from y or the sister corporations with respect to the advances repayments dependent on the fortunes of the business indicate equity rather than debt see 464_f2d_394 5th cir 74_tc_476 case development hazards and other considerations please consider that cases of this nature always involve a weighing of all facts and circumstances and that a court may be more inclined to find that a taxpayer has met its heightened standard of proof upon disavowing the form of its transaction if the debt versus equity considerations overwhelmingly favor the taxpayer particularly in light of the language of sec_1_482-2 which arguably could be read to require a substance analysis only under sec_482 see tobin v commissioner inductotherm industries inc v commissioner if you have any questions please call steven a musher chief branch office of associate chief_counsel international
